DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2019 and 2/24/20 have been considered by the examiner.


Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “one of detect a translation force…”; the language appears to be incomplete.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Levenson (US Patent Publication No. 2003/0011503) in view of Vescovi et al. (US Patent Publication No. 2002/0097041).
With reference to claim 1, Levenson discloses an information input apparatus (see Figs. 1A-2), comprising:
	an outer shell section (2) having a structure of a hollow sphere, wherein the outer shell section includes an opening section into which a finger of a user is insertable (see paragraphs 240-241; Fig. 1B);
	a connection section (1) configured to attract and rotatably support the outer shell section (2) (see paragraphs 255-256; Fig. 4A, 15A); and
a rotation detection section (5) configured to detect a rotation of the outer shell section based on a manual operation of the outer shell section by the finger that is inserted in the opening section (see paragraph 236, 256; Figs. 8, 15).
While disclosing rotation detection, which is obvious to include a rotation angle, Levenson fails to specifically disclose a rotation angle as recited.
Vescovi discloses an information input apparatus having an opening section into which a finger of a user is insertable (see Fig. 15), and a rotation detection section configured to detect a rotation angle of the information input apparatus (see paragraphs 108, 111, 113).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a rotation detection section to detect a rotation angle similar to that which is taught by Vescovi to be carried out in a device having a rotation mechanism similar to that which is taught by Levenson to thereby translate the coordinates of the rotation detection to one or more angles of rotation to generate predictable results (see Vescovi; paragraph 13).

 	With reference to claim 2, Levenson and Vescovi disclose the information input apparatus according to claim 1, wherein Vescovi further discloses wherein the rotation detection section is further configured to detect rotation angles of three degrees of freedom of the outer shell section (see paragraph 71). 

With reference to claim 3, Levenson and Vescovi disclose the information input apparatus according to claim 1, wherein Vescovi further discloses wherein the rotation detection section includes at least one or a combination of two or more of an acceleration sensor, an angle sensor, and a magnetic sensor (see paragraphs 71-72).

With reference to claim 4, Levenson and Vescovi disclose the information input apparatus according to claim 3, wherein Levenson further discloses wherein the rotation detection section (5) is in a vicinity of a center of the hollow sphere (see paragraph 236; Fig. 9).

With reference to claim 6, Levenson and Vescovi discloses the information input apparatus according to claim 1, wherein Levenson further discloses wherein an outer diameter of the connection section is equal to or smaller than three-quarters of a diameter of the outer shell section (see Figs. 1-2).

With reference to claim 7, Levenson and Vescovi disclose the information input apparatus according to claim 1, wherein Levenson further discloses wherein a center of gravity of the outer shell section is in a vicinity of a center of the hollow sphere (see paragraphs 254-255; Figs. 15A-B).

With reference to claim 9, Levenson and Vescovi disclose the information input apparatus according to claim 1, wherein Levenson further discloses a finger detection sensor configured to detect that the finger has been inserted into the opening section (by detecting a pressing force; see column 10, lines 25-36). 

With reference to claim 14, Levenson and Vescovi disclose the information input apparatus according to claim 1, wherein Levenson further discloses wherein the outer shell section further includes a plurality of faces (4) including a first outer shell spherical section (2) and a second outer shell (8-10) spherical section, and the first outer shell spherical section is coupled to the second outer shell spherical section (see paragraphs 242-244; Figs. 1-7).

With reference to claim 15, Levenson and Vescovi disclose the information input apparatus according to claim 1, wherein Levenson further discloses wherein a surface of at least one of the outer shell section or the connection section is subjected to a treatment for reducing friction (see paragraph 200, 236, 241).


Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levenson and Vescovi as applied to claim 1 above, and further in view of Saito (US Patent Publication No. 2018/0299972).
With reference to claim 5, Levenson and Vescovi disclose the information input apparatus according to claim 1, however fail to disclose the usage of a camera as recited.
Saito discloses an input device (200) having an outer shell (280) (see paragraph 88; Fig. 3) wherein the rotation detection section includes a camera (231) configured to capture an image of at least one of a pattern (221-223) or a direction of the finger of the user that operates the outer shell section, and the rotation detection section is further configured to: track, based on the capture image, the at least one of the pattern or the direction of the finger (see paragraphs 108-110); and detect the rotation angle of the outer shell section based on the tracking (see paragraph 168-169).
Therefore it would have been obvious to one of ordinary skill to allow the usage of a camera tracking arrangement similar to that which is taught by Saito to be carried out in a device similar to that which is taught by Levenson and Vescovi for accurate position detection (see Saito; paragraph 114).

With reference to claim 17, Levenson and Vescovi disclose the information input apparatus according to claim 1, however fail to disclose a force sensor as recited in the claim.
Saito further discloses an input device (200) having an outer shell (280) having a force sensor configured to detect an external force that acts on the outer shell (in teaching a plurality of elastic layers (220) which have an airtight space therebetween to attach to the housing (210) of the shell; see paragraph 146; Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Saito in a device similar to that which is taught by Levenson and Vescovi in order to provide improved input by the user (see paragraph 92).


Claims 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levenson and Vescovi as applied to claim 1 above, and further in view of Ogawa et al. (US Patent No. 9,632,573; hereinafter Ogawa).
With reference to claim 10, Levenson further discloses an information input apparatus having a hollow outer shell (2) (see column 20, lines 22-24) wherein the outer shell section further includes: a first opening section into which a first finger of the user is insertable; and a second opening section into which a second finger of the user is insertable (in teaching hand opening; see Figs. 1A-B), and a gripping mechanism (8) inside the outer shell section (see column 20, lines 57-64).
While disclosing all that is required, Levenson and Vescovi fail to disclose a pinch operation as recited.
Ogawa discloses medical manipulator having a gripping mechanism (4) and configured to perform a pinch operation using the first finger (thumb) and the second finger (index finger) (see column 3, line 54-column 4, line 3; Figs. 1-2).
Therefore it would have been obvious to allow the usage of a gripping mechanism which allows for a pinch operation similar to that which is taught by Ogawa to be carried provided in the arrangement similar to that which is taught by Levenson and Vescovi in order to provide manipulation of moving parts of the device.

With reference to claim 11, Levenson, Vescovi, and Ogawa discloses the information input apparatus according to claim 10, wherein Ogawa further discloses an actuator configured to control the gripping mechanism to perform an opening/closing operation (see column 3, line 54-column 4, line 3), and present a gripping force based on the opening/closing operation (see column 4, lines 8-35) and an encoder configured to detect a rotation angle of the gripping mechanism gripped by the first finger and the second finger (see column 5, lines 6-10).

With reference to claim 12, Levenson, Vescovi, and Ogawa discloses the information input apparatus according to claim 10, wherein Hooks further discloses that the gripping mechanism (8) is arranged such that a center between the first finger and the second finger that grip the gripping mechanism is in a vicinity of a center of the hollow sphere (see Fig. 7). 

With reference to claim 13, Levenson, Vescovi, and Ogawa a discloses the information input apparatus according to claim 11, wherein Levenson further discloses wherein a center of gravity of the outer shell section including the actuator is in a vicinity of a center of the hollow sphere (see paragraphs 254-255; Figs. 15A-B).

With reference to claim 19, Levenson and Vescovi disclose the information input apparatus according to claim 1, however fails to disclose a master-slave system as recited.
Ogawa discloses medical manipulator having a gripping mechanism (4) and configured to perform a pinch operation using the first finger (thumb) and the second finger (index finger) is further included (see column 3, line 54-column 4, line 3; Figs. 1-2), wherein the information input apparatus is attached to a master apparatus in a master-slave system and used as an operation section configured to be operated by the user (see column 3, lines 15-36; Fig. 1).
Therefore it would have been obvious to allow the usage of a gripping mechanism which allows for a master-slave operation similar to that which is taught by Ogawa to be carried provided in the arrangement similar to that which is taught by Levenson and Vescovi in order to provide manipulation of moving parts of the device for the treatment tool.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Levenson and Vescovi as applied to claim 1, and further in view of Eleyan et al. (US Patent No. 6,144,370; hereinafter Eleyan).
With reference to claim 16, Levenson and Vescovi discloses the information input apparatus according to claim 1, however fails to disclose wherein the connection section attracts the outer shell section as recited.
Eleyan discloses an input device (200) having a base (108) wherein a connection section is further configured to attract the outer shell (200) by one of a magnetic force of a magnet (100) (see column 8, lines 6-15, lines 29-57; Figs. 11-13), an air pressure, or an electrostatic force.
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a force sensor similar to that which is taught by Eleyan in a device similar to that which is taught by Levenson and Vescovi in order to provide improved input by the user (see column 8, lines 53-57).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Levenson, Vescovi, and Ogawa as applied to claim 10 above, and further in view of Hooks (US Patent No. 4,736,640).
With reference to claim 18, Levenson, Vescovi, and Ogawa discloses the information input apparatus according to claim 10, there fails to be specific disclosure of a wire hole positioned as recited.
Hooks discloses an information input apparatus (10) having an outer shell (12) of a device having a hollow sphere (see column 4, lines 3-9; Fig. 1); a connection section (see column 4, lines 25-45; Figs. 1-2), wherein the outer shell section further includes: at least one internal part (see Fig. 2); and a wire hole (112) into which a wire for electrically connecting the at least one internal part to an outside of the outer shell section is inserted (see column 7, line 52-column 8, line 5; Fig. 1).
While disclosing the usage of wire hole, Hooks fails to disclose that the wire hole is between the first and second opening as recited.
However the examiner takes official notice in that the positioning of wires for transmission of signals to an external device is common and well known in the art, further the placement of the wire is well known to be arranged in a manner that will be less obtrusive to the user during operation of the device.  With no other supportive explanation as to the benefits of placing the wire hole in a region other than that which is commonly known in the art, the examiner finds this to be obvious to one of ordinary skill in the art.
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a wire hole similar to that which is taught by Hooks to be placed in a manner to be connected to an external device such that the wires do not interfere with the operation of the device.


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Levenson in view of Ogawa.
 With reference to claim 20, Levenson discloses an information input apparatus (see Figs. 1A-2), comprising:
	an outer shell section (2) having a structure of a hollow sphere, wherein the outer shell section includes an opening section into which a finger of a user is insertable (see paragraphs 240-241; Fig. 1B);
a rotation detection section (5) configured to detect a rotation of the outer shell section based on a manual operation of the outer shell section by the finger that is inserted in the opening section (see paragraph 236, 256; Figs. 8, 15).
a translational structure section (1) configured to:
attract and rotatably support the outer shell section of the operation section (see column 4, lines 25-45; Figs. 1-2); 
[one of] detect a translation force that acts on the outer shell section or present the translation force (see column 4, lines 9-24).
While disclosing all that is required, Hooks fails to specifically disclose a master-slave type medical system in which the operation section functions as recited.  
Ogawa discloses medical manipulator having a gripping mechanism (4) and configured to perform a pinch operation using the first finger (thumb) and the second finger (index finger) is further included (see column 3, line 54-column 4, line 3; Figs. 1-2), wherein the information input apparatus is attached to a master apparatus in a master-slave system and used as an operation section configured to be operated by a user (see column 3, lines 15-36; Fig. 1).
Therefore it would have been obvious to allow the usage of a gripping mechanism which allows for a master-slave operation similar to that which is taught by Ogawa to be carried provided in the arrangement similar to that which is taught by Hooks in order to provide manipulation of moving parts of the device for the treatment tool.

 	With reference to claim 21, Levenson and Ogawa disclose the medical system according to claim 20, wherein Ogawa further discloses a slave apparatus (14) including a medical instrument (50), and wherein the slave apparatus is configured to control an operation of the medical instrument on a basis of a detection signal in the operation section (6) or the translational structure section in the master apparatus (see column 3, line 54-column 4, line 3; Fig. 1).


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with respects to claim 18 have been fully considered but they are not persuasive. The applicant traverses the position of Official Notice take by the examiner in reference to the positioning of a wire hole for a wire electrically connecting the internal parts to an outside of the device as recited.  The applicant argues that the subject matter of the perceived assertion of Official Notice is not well-known in the art as evidenced by the searched and cited prior art.  However, the examiner has cited prior art (Zhai et al. US 5,923,318) which illustrates a wire hole positioned in a sphere shaped input device connecting internal components to the outside of the device, wherein the position of the device is centrally located to be positioned to not interfere with the hand of the user during operation (see column 15-27; Fig. 1-2).  The specification describing the wire hole states: preferably, the wire hole 133 is formed in the vicinity of a midpoint of the housing to prevent the wire from interfering with the operation of the user (see Specification; paragraphs 64, 99), wherein the examiner finds that the cited prior art Zhai discloses the well known feature.  Therefore the examiner maintains that it would have been obvious to allow the positioning of the wire hole to be located such that it does not interfere with the operation of the device.  Additional references have been cited to disclose similar features (see Pertinent Prior Art).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MATSCHKE (US 5,498,394) discloses an outer shell having a hollow sphere including two openings (26, 27) for allowing hands to be inserted (see Figs. 1-2).
ZHAI et al. (US 5,923,318) discloses an outer shell to be grasped by the user having a hollow sphere and a wire exposed from the outer shell between the first and second gripped areas of the outer shell in a manner that is arranged in a null position so as to maximize the range of rotation without significant interference from the cord (see column 5, lines 15-27; Figs. 1-2).
ITKOWITZ (US 2011/0118748) discloses a master-slave arrangement having a gripping portion which allows for a pinch operation to be transmitted to the slave device from the master device, wherein the device includes a cable connecting internal components to the outside of the device positioned between the gripping portions as to not interfere with the operation by the user (see paragraphs 61-66 Figs. 1-5, 8).
HORN (US5,552,782) discloses input device having a hollow shape arrangement having a gripping portion and a wire hole for a cable connecting internal components to the outside of the device positioned to not interfere with the operation by the user (see column 5, lines 23-40; column 6, line 58-column 7, line 3; Figs. 1-4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                 

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625